ANNIE REBECCA ELLIOTT
                                                                DISTRICT CLERK

                                              MAILING                                     PHYSICAL
                                          301 Jackson Street                    1422 Eugene Heimann Circle
                                       Richmond, Texas 77469                      Richmond, Texas 77469 FILED IN
                                      Telephone: (281) 341-4502                  Facsimile: (281)1st COURT OF APPEALS
                                                                                                  341-4519
                                                           http://www.fortbendcountytx.gov           HOUSTON, TEXAS
                                                            Departments – District Clerk         6/2/2015 1:41:18 PM
 
                                                                                                 CHRISTOPHER A. PRINE
June 02, 2015                                                                                            Clerk

To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:        14-DCV-217696                      From the 268th Judicial District Court Fort Bend County, Texas

Judge Presiding: Brady G Elliott                          Court Reporter: Mindy Hall

Appellant(s): ROSIE BELL WARD; MARY E                                Appellee(s): THOMAS & LEWIN ASSOCIATES INC;
WARD
                                                             VS      NICOSHIA HODGE



Attorney for Appellant(s)                      Attorney For Appellee(s) Thomas &           Attorney For Appellee(s)
                                               Lewin Associates Inc.                       Nicoshia Hodge
Clement Aldridge, Jr                           Brian S Rawson                                  Kristina Culley
    SBN: 00985500                                   SBN: 24041754                               SBN: 24069558
7529 Olympia Drive                             Hartline Dacus Barger Dreyer Llp                Hartline Dacus Barger
Houston Tx 77063                               8750 N Central Expressway Suite 1600            Dreyer Llp
                                               Dallas Tx 75231                                 1980 Post Oak Blvd Ste
                                                                                               1800
                                                                                               Houston Tx 77056
Telephone: 713-960-8548                        Telephone: 214-369-2100                         Telephone: 713-759-
                                                                                               1990
Facsimile: 713-355-4115                        Facsimile: 214-369-2118                         Facsimile: 713-652-
                                                                                               2419
E-mail: clement.aldridge@aldridge-             E-mail:                                         E-mail:
law.com                                                                                        kculley@hdbdlaw.com
Attorney           Rosie Bell Ward,
for:               Appellant

Date of Judgment/Appealable Order: March 02, 2015                     Nature of Action: Injury or Damage Medical
                                                                      Malpractice
Disposition of Case: Summary Judgment/Final                           Jury Trial: No
    Motion for New Trial filed on: March 17, 2015
Notice of Appeal Filed On: June 01, 2015


Signed, on this the 2nd day of June, 2015.

                                                                    ANNIE REBECCA ELLIOTT
                                                                    FORT BEND COUNTY DISTRICT CLERK
                                                                    301 JACKSON, RICHMOND, TEXAS 77469


                                                                    By:      /s/ Lisa Tucker